Moore, J.
The complainant is about 61 years of age. The defendant is her son. The bill in this case is filed by her to have a deed set aside because it was fraudulently obtained from her. The proofs were taken in open court. The circuit judge granted a decree in favor of complainant. The only question involved is one of fact. It would not profit any one to detail the testimony. It will be sufficient to say of it that we think it fully justified the circuit judge in the decree he made.
The decree is affirmed, with costs.
The other Justices concurred.